Order entered June 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00081-CV

     IN RE SUSAN E. JONES, INDEPENDENT EXECUTRIX OF THE ESTATE OF
                  FRANCES J. HUTCHINS, DECEASED, Relator

                     Original Proceeding from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-12-00182-3

                                           ORDER
                       Before Justices Lang-Miers, Evans, and Whitehill

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Margaret Jones-Johnson, Judge of

Probate Court No. 3, Dallas County, Texas, to VACATE her October 30, 2015 order granting a

new trial. If she fails to comply with this order, the writ will issue. We ORDER the trial judge

to file with this Court, within 30 days of the date of this order, a certified copy of her order

issued in compliance with this order. Relator has not sought recovery of costs in this proceeding,

so we ORDER each party to bear its own costs of this original proceeding.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE